DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The instant application contains the following continuity data: 
    PNG
    media_image1.png
    99
    702
    media_image1.png
    Greyscale

Claim 21 is directed to subject matter that was introduced for the first time in U.S. Application 13/093,546, filed 4/25/2011.  The previous applications did not disclose the ring of electrodes.   This is disclosed for the first time in [0012] in U.S. Application 13/093,546.  Therefore, the earliest disclosure for the subject matter of claim 21 and thus the effective filing date for the subject matter of is 4/25/2011.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, mechanical slide of claim 4, the knob of claim 5, the governor of claim 6 and the ring of electrodes of claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “wherein the piercing element is advanced distally or proximally” and claims 4-6 are directed to mechanisms for this movement.  However, independent claim 1, from which claims 3-6 are dependent upon, recites “wherein the piercing element is stationary”.  Therefore, it is not understood how the piercing element can both be stationary and be movable distally or proximally.  It appears Applicant is in combining two different embodiments.  The details of claims 3-6 appear to be directed to an embodiment of the invention where the piercing element (needle) is movable and not stationary.  
Claim 5 recites “a handle”.  However, claim 4 from which claim 5 is dependent upon, has already recited a handle.  Therefore it is unclear whether claim 5 is referring to the same handle or a new handle.  For examination purposes, the Examiner will interpret claim 5 as being dependent upon claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saadat et al in view of VanTassel et al (US 2003/0130626).
Claim 21. Saadat et al discloses a device, comprising: an elongated member (16, 280) having a proximal end and a distal end; and a funnel (12, 282) coupled to the elongated member at the distal end of the elongated member (Figs. 1, 22A), the funnel having a straight shape (Fig. 22A) or a convoluted shape (Figs. 20, 21; [0176], [0177]), the funnel having a proximal end with a first radius and a distal end with a second radius, the funnel having a retracted configuration (Fig. 1A; [0134]) and an expanded configuration (Fig. 1B; [0135]), the expanded configuration defining an interior (inside of the imaging hood), the second radius greater than the first radius; such that the funnel is configured to transition from the retracted configuration to the expanded configuration, the expanded configuration being a use configuration (Figs. 55A-55C); and further comprising a pressure lumen ([0226]) associated with the elongated member configured to transmit a negative pressure from a proximal end of the elongated member to the interior of the funnel to create a suction effect to hold the funnel against the septum of 
Saadat et al discloses the electrode is for sensing impedance ([0178]) but fails to disclose what kind of polarity configuration the ring of electrodes is configured as, specifically in a unipolar or bipolar configuration.  However, like Saadat et al, VanTassel et al teaches a sensing electrode for use in the heart, specifically for sensing impedance, wherein the electrode is configured as a unipolar electrode ([0037], i.e. monopolar).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Saadat et al such that the ring of electrodes is configured in a unipolar configuration as taught by VanTassel et al since such a configuration provides a known sensing electrode.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saadat et al (US 2007/0293724).
Saadat et al discloses the following limitations:
Claim 22. A device for transseptal access, comprising: an elongated member (16) having a proximal end and a distal end; and a funnel (12) coupled to the elongated .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,940,008. 
Claims 1-20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,220,134. 
Claims 1-20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,307,569. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claims 1-20 and 22 of the instant application are to be found in the claims of the patents.  Thus the difference between claims 1-20 and 22 of the instant application and the claims of the patents lies in the fact that the patent claims include many more elements and is thus much more specific.  Thus, the inventions of the claims of the patents are in effect a “species” of the “generic” invention of claims 1-20 and 22 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-20 and 22 are anticipated by the claims of the patents, they is not patentably distinct from c the claims of the patents. 


Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,940,008 in view of Saadat et al (US 2007/0293724) and VanTassel et al (US 2003/0130626). 
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,220,134 in view of Saadat et al (US 2007/0293724) and VanTassel et al (US 2003/0130626). 
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,307,569 in view of Saadat et al (US 2007/0293724) and VanTassel et al (US 2003/0130626). 

Claim 21 of the instant application adds the additional feature of a ring of electrodes affixed to a rim of the funnel configured in a unipolar or bipolar configuration absent from claim 1 of all three patents.  However, in the same field of endeavor, Saadat et al teaches a transseptal access device ([0002]), comprising: an elongated member (280), a funnel (282) coupled to the elongated member at the distal end, such that the elongated member and the funnel are configured to be delivered to a septal location (Figs. 55A-55C), and such that the funnel is configured to transition from the retracted configuration ([0134]) to the expanded configuration ([0135]), and such that a pressure lumen is defined in the elongated member extending from the proximal end and into the interior of the funnel ([0226]); wherein a ring of electrodes (286) are affixed to a rim (284) of the funnel (Fig. 22A; [0178]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patent claims to include the ring of electrodes affixed to a rim of the funnel as taught by Saadat et al in order to indicate to the user whether or not tissue contact was achieved by measuring the differential impedance between blood and tissue ([0178]). 
Saadat et al discloses the electrode is for sensing impedance ([0178]) but fails to disclose what kind of polarity configuration the ring of electrodes is configured as, specifically in a unipolar or bipolar configuration.  However, like Saadat et al, VanTassel et al teaches a sensing electrode for use in the heart, specifically for sensing impedance, wherein the electrode is configured as a unipolar electrode ([0037], i.e. 

Allowable Subject Matter
Claims 1, 2, 7-20 are allowable if the double patenting rejections above are obviated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KATHERINE M SHI/Primary Examiner, Art Unit 3771